Citation Nr: 0020704	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder with depressed mood.

2.  Entitlement to service connection for a stomach disorder 
manifested by diarrhea.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from March to September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in February 1997 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The claims file was later transferred 
to St. Petersburg, Florida.  The case was remanded by the 
Board in March 2000 for a video conference hearing.  A 
hearing was scheduled in June 2000.  The veteran failed to 
attend.


FINDINGS OF FACT


1.  The veteran has not presented competent medical evidence 
showing that a chronic psychiatric disability had its onset 
during service.

2.  The veteran has not presented competent medical evidence 
showing that a chronic stomach disorder had its onset during 
service. 


CONCLUSION OF LAW

The claims for service connection for an adjustment disorder 
and a stomach disorder are not well grounded, and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 1991



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The service medical records disclose that the veteran was 
hospitalized from June to July 1964 after having been found 
in a tremulous state.  He had had previous hospitalizations 
for nervousness as a civilian.   He was placed in an open 
ward without medications and was interviewed by the 
psychiatrists. At no time during the hospitalization were 
there any signs of serious mental disorder to be found.  The 
discharge diagnoses were: immature personality; passive-
aggressive personality.     

On the separation examination in September 1964, the veteran 
had no gastrointestinal complaints.  He did indicate he had 
depression or excessive worry on the report of medical 
history.  Clinical evaluation of the abdomen and viscera were 
normal as was the psychiatric evaluation.

VA outpatient records disclose that the veteran was seen in 
September 1995.  He underwent a colonoscopy which was normal. 

The veteran underwent a VA examination in November 1996.  He 
claimed his primary problem in service was stomach problems 
with pain and diarrhea.  He claimed he was discharged due to 
this problem and was unable to control his bowels.  He 
noticed bright red blood per rectum associated with this.  On 
examination, the rectal evaluation was negative for occult 
blood.  The diagnosis was history of diarrhea, etiology 
unclear at this point.

The veteran received a VA stomach examination in November 
1996.  He repeated his above contentions and complaints.  He 
claimed problems since service included red blood per rectum 
one time a week.  His diarrhea was described as loose and 
watery.  The diagnoses were: diarrhea, occasional bright red 
blood per rectum and mid-epigastric abdominal discomfort on 
occasion.  Currently it did not appear to be active with the 
exception of hematochezia one time per week to two times per 
week to two times per month.  A urologist thought this was 
secondary to prostatic enlargement.  He had been followed by 
the gastrology service with no definite diagnosis.

The veteran received a VA psychiatric examination in November 
1996.  He reported no previous psychiatric history other than 
some counseling with a therapist in the early 1980's and his 
recent psychiatric care by a private physician.  He reported 
trouble at work in 1996 when he felt depressed, upset, and 
anxious because of problems with his supervisor.  He was not 
presently reporting any depressive or anxiety symptoms.  The 
diagnosis was adjustment disorder with depressed mood, 
resolved.  

In June 1997, Rev. T. H. reported that he saw the veteran on 
and off over a two year period for severe depression.

D. R. L., Ed. D., clinical psychologist reported that the 
veteran received individual psychotherapy on a weekly to bi-
monthly basis for treatment of depression and disturbance in 
sleep onset from approximately 1978 to 1982.  He received 
anti-depressant medication and sleep medication from a 
private psychiatrist.   

Legal Analysis.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement. A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence. Id.

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Personality disorders, which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, or other psychiatric symptomatology shown 
to have existed prior to service with the same manifestations 
during service, which were the basis of the service 
diagnosis, will be accepted as showing pre-service origin.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  Carpenter v. Brown, 8 
Vet. App. 240 (1995); 38 C.F.R. § 3.303(c).

Psychiatric Disorder.

The record shows that the veteran was evaluated and treated 
for psychiatric problems in service.  However, it was 
determined that these problems were due to personality 
disorder.  As indicated above, personality disorders are not 
considered diseases or injuries for VA compensation purposes.  
The veteran reportedly was treated for psychiatric problems 
beginning a number of years after service.  However, it is 
unclear whether these problems were due to an chronic and 
acquired psychiatric disorder.  If so, there is no medical 
opinion linking any such disorder to service.  Therefore, 
this claim is not well grounded and is denied.

Stomach condition.

The service medical records disclose no evidence of any 
gastrointestinal disorder.  There is no evidence of any 
gastrointestinal complaints until many years after service.  
In addition, there is no competent medical evidence linking 
the current gastrointestinal problems to service.  Therefore, 
this claim is not well grounded and is denied.  

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
veteran has reported he is receiving treatment in the VA 
outpatient clinic for depression.  These outpatient records 
are not in the claims folder.   However, in view of the 
absence of any evidence of an acquired psychiatric disorder 
in the service medical records, the Board finds additional 
evidence of treatment for depression many years after service 
would not make this claim plausible.




	(CONTINUED ON NEXT PAGE)




ORDER

The claims for service connection for adjustment disorder and 
a stomach disorder are not well grounded and are denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

